UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1466


PAUL A. MITCHELL,

                Plaintiff - Appellant,

          v.

PHILIP A. BADDOUR, JR., In individual and official capacity
as Board of Trustees Attorney, Wayne Community College; KAY
ALBERTSON, In individual and official capacity as President
and Secretary to the Board of Trustees, Wayne Community
College,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:15-cv-00083-H)


Submitted:   September 29, 2016            Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul A. Mitchell, Appellant Pro Se. Mary Margaret Dillon, ELLIS
& WINTERS, LLP, Cary, North Carolina; Nora Foster Sullivan,
ELLIS & WINTERS, LLP, Raleigh, North Carolina; Jason Vincent
Federmack, Patricia Lee Holland, JACKSON LEWIS PC, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul    A.    Mitchell   appeals    the   district     court’s   order

dismissing his civil complaint.           We have reviewed the record and

find   no     reversible   error.    Accordingly,     we    grant   leave     to

proceed in forma pauperis and affirm for the reasons stated by

the district court.         Mitchell v. Baddour, No. 5:15-cv-00083-H

(E.D.N.C.     Mar.   24,   2016).   We    deny   Mitchell’s   motion    for    a

restraining order and expedited hearing.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                      2